IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ARTHUR BIGGINS,                        §
                                             §      No. 154, 2018
         Plaintiff Below,                    §
         Appellant,                          §      Court Below: Court of Chancery of
                                             §      the State of Delaware
         v.                                  §
                                             §      C.A. No. 2017-0867
PERRY PHELPS, et al.,                        §
                                             §
         Defendants Below,                   §
         Appellees.                          §

                        Submitted: December 10, 2018
                        Decided:   January 22, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

         (1)    Following the denial of his motion to proceed in forma pauperis (“IFP

motion”), the appellant, James Arthur Biggins, was instructed to pay the Court’s

filing fee by November 30, 2018, or else his appeal would be dismissed. Biggins

did not pay the filing fee. Instead, he filed a motion for rehearing en banc of the

Court’s order denying his IFP motion. Biggins’ motion for rehearing en banc was

stricken on the basis that the denial of an IFP motion is not subject to reargument.*

         (2)    Biggins was granted an extension of time until December 7, 2018, to

pay the filing fee and was advised that his failure to pay the fee would result in the



*
    Del. Sup. Ct. R. 18; Gunn v. U.S. Bank, 2012 WL 5567739 (Del. Nov. 14, 2012).
dismissal of his appeal without further notice. Biggins has not paid the filing fee.

The appeal shall be dismissed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice




                                         2